DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 11106695. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in the issued patent anticipates the claims in the current application. The claims in the issued patent are of the same scope as the current claims but with different wording, arrangement and details: The “second data” is equivalent to “previous values”, the “first data” is equivalent to “updated values”.

17/458,168
11106695
1. A method for processing a data modification request for a database, the method comprising:
   receiving the data modification request for the database;


 modifying second data in the database to first data;
  
 generating a first log and a second log based on the data modification request, wherein the first log is a simplified log that includes only the first data, and the second log comprises the first data and the second data;
   




performing persistence processing on the first log and performing persistence processing on the second log; 


and returning a modification result that corresponds to the data modification request after having performed persistence processing on the first log without waiting for persistence processing to have been performed on the second log.
20. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for processing a data modification request for a database, wherein the operations comprise:

receiving the data modification request for the database;



modifying second data in the database to first data;


generating a first log and a second log based on the data modification request, wherein the first log is a simplified log that includes only the first data, and the second log comprises the first data and the second data










performing persistence processing on the first log and performing persistence processing on the second log; 




and returning a modification result that corresponds to the data modification request after having performed persistence processing on the first log without waiting for persistence processing to have been performed on the second log.
14. A system, comprising:

 one or more computers; and

 one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations for processing a data modification request for a database, wherein the operations comprise:

receiving the data modification request for the database;




modifying second data in the database to first data;


generating a first log and a second log based on the data modification request, wherein the first log is a simplified log that includes only the first data, and the second log comprises the first data and the second data







performing persistence processing on the first log and performing persistence processing on the second log; and




returning a modification result that corresponds to the data modification request after having performed persistence processing on the first log without waiting

 

1. A computer-implemented method, comprising:
 receiving, from a user and at a primary database, a data modification request for modifying data in the primary database, wherein the data modification request specifies one or more updated values of one or more respective first database records in first columns; 
     modifying, in response to the data modification request, one or more previous values of the one or more respective first database records in the first columns to have the one or more updated values;
    generating, based on the data modification request, a first log and a second log, wherein the second log comprises a) the one or more updated values and the one or more previous values of the one or more respective first database records in the first columns that are being modified and b) previous values of second database records in second columns that are not being modified, and wherein the first log comprises only the one or more updated values of the one or more respective first database records in the first columns for use in database recovery or synchronization; 
performing persistence processing including storing first columns being modified in the first log in persistent storage before returning a modification result to the user and storing second columns not being modified in the second log only after returning the modification result to the user;
 and returning the modification result to the user that is indicative of having successfully modified the data in the primary database in response to receiving the data modification request.

6.  A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:


 receiving, from a user and at a primary database, a data modification request for modifying data in the primary database, wherein the data modification request specifies one or more updated values of one or more respective first database records in first columns;
 modifying, in response to the data modification request, one or more previous values of the one or more respective first database records in the first columns to have the one or more updated values;

 generating, in a memory and based on the data modification request, a first log and a second log, wherein the second log comprises
    a) the one or more updated values and the one or more previous values of the one or more respective first database records in the first columns that are being modified and
    b) previous values of second database records in second columns that are not being modified, and wherein the first log comprises only the one or more updated values of the one or more respective first database records in the first columns for use in database recovery or synchronization; 
performing persistence processing including storing first columns being modified in the first log in persistent storage before returning a modification result to the user and storing second columns not being modified in the second log only after returning the modification result to the user; and 
returning the modification result to the user that is indicative of having successfully modified the data in the primary database in response to receiving the data modification request.
11. A computer-implemented system, comprising:
 one or more computers; and
 one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising:


 receiving, from a user and at a primary database, a data modification request for modifying data in the primary database, wherein the data modification request specifies one or more updated values of one or more respective first database records in first columns;
 modifying, in response to the data modification request, one or more previous values of the one or more respective first database records in the first columns to have the one or more updated values;
 generating, in a memory and based on the data modification request, a first log and a second log, wherein the second log comprises a) the one or more updated values and the one or more previous values of the one or more respective first database records in the first columns that are being modified and b) previous values of second database records in second columns that are not being modified, and wherein the first log comprises only the one or more updated values of the one or more respective first database records in the first columns for use in database recovery or synchronization;
 performing persistence processing including storing first columns being modified in the first log in persistent storage before returning a modification result to the user and storing second columns not being modified in the second log only after returning the modification result to the user; and
 returning the modification result to the user that is indicative of having successfully modified the data in the primary database in response to receiving the data modification request.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 8, 10, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0279929 A1) published on Sep. 18, 2014, in view of Kuszmaul et al. (US 2008/0307181 A1) published on Dec. 11, 2008).


Claim 1. A method for processing a data modification request for a database, the method comprising: 
receiving the data modification request for the database (par.0032, receiving requests from end users and performing database transactions).
modifying second data in the database to first data (par.0083, the corresponding data node may update the data block (second data is the data block before update and the first data is the data block after update)).
generating a first log and a second log based on the data modification request, wherein the first log is a simplified log that includes only the first data, and [the second log comprises the first data and the second data] (par.0053, the database engine node 320a may include a transaction log 340 (first log) and an undo log 345 (second log) which maybe employed by transaction and consistency management component 330 to track the status of various transactions. Par.0037, redo log has specifies data changes, and it’s well known in the art that redo log contains only changed data).
 performing persistence processing on the first log and performing persistence processing on the second log (par.0057, persisting the ULR/ redo log (first log)). and
 returning a modification result that corresponds to the data modification request after having performed persistence processing on the first log [without waiting for persistence processing to have been performed on the second log] (par.0073, returning a write acknowledgement to the client from which the write request was received).  
Gupta does not explicitly teach: the second log comprises the first data and the second data.
On the other hand, Kuszmaul teaches: the second log comprises the first data and the second data (par.0110, wherein the log includes both old value as well as the new value).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the WAL of Kuszmaul to the transaction logging method of Gupta to produce an expected result of second log comprises the first data and the second data. The modification would be obvious because one of ordinary skill in the art would be motivated to store enough information for recoverability.

Claim 2. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Gupta further teaches: wherein generating the first log and the second log comprises generating the first log and the second log in a memory (par.0137, wherein the logs are stored in portion of system memory).

Claim 8. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Gupta further teaches: wherein performing the persistence processing on the first log comprises storing the first log in a nonvolatile storage device (par.0057, persisting the ULR/ redo log (first log). Par.0073, the redo log is stored in disk).

Claim 10. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Gupta further teaches: wherein the data modification request is a data update request, a data deletion request, or a data addition request (par.0083, receiving a request from a client process insert something into a database table). and neither the first data nor the second data is null when the data modification request is a data update request; or the first data is null and the second data is not null when the data modification request is a data deletion request; or the first data is not null and the second data is null when the data modification request is a data addition request (par.0083, receiving a request from a client process insert something into a database table) the data does not exist before insertion (null) and not null after insertion.
Kuszmaul also teaches: neither the first data nor the second data is null when the data modification request is a data update request (par.0110, to modify a location, the log contain old and new value).


Claims 14 and 15 amount to a system comprising: one or more computers; and one or more computer memory devices interoperably coupled with 
querying comprising one or more processors and one or more memories coupled to the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations according to claims 1 and 2 restively.   These claims are rejected for substantially the same rationale as presented above for claims 1 and 2 and based on the references’ disclosure of the necessary supporting hardware and software (Gupta, par.0138). 

Claim 20 amount to a system comprising: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for processing a data modification request for a database according to claim 1. this claim is rejected for substantially the same rationale as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Gupta, par.0138). 


Claim(s) 3, 7, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0279929 A1) published on Sep. 18, 2014, in view of Kuszmaul et al. (US 2008/0307181 A1) published on Dec. 11, 2008), further in view of Sreenivasa et al. (US 2017/0076012 A1) filed on Apr. 12, 2016.

Claim 3. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Kuszmaul further teaches: further comprising: including, in the second log, data that belongs to a same database record as the second data (par.0110, wherein the log includes both old value as well as the new value).
 performing persistence processing on the second log (par.0112-0113, the block directory (the log) must be saved to disk as well just as for the ordinary data).
The combination of Gupta and Kuszmaul does not explicitly teach:
and sending the second log to a data analysis system, so that the data analysis system performs data analysis based on the second log.
On the other hand, Sreenivasa teaches: sending the second log to a data analysis system, so that the data analysis system performs data analysis based on the second log (par.0043, log shipper may send one or more log files to the log processing server 105. Par.0060, log files maybe transferred from application server 120 to log processing 105 where log files maybe analyzed and parsed on the fly).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log processing of Sreenivasa to the transaction logging method of Gupta to produce an expected result of sending the second log to a data analysis system, so that the data analysis system performs data analysis based on the second log. The modification would be obvious because one of ordinary skill in the art would be motivated to perform user data analysis.

Claim 7. The combination of Gupta, Kuszmaul an Sreenivasa teaches the method according to claim 3. Kuszmaul further teaches: wherein the first data and the second data each belong to at least one database record (par.0110, wherein the log includes both old value as well as the new value).
and the second log further comprises one or more of: data other than the first data in the database record that the first data belongs to, or data other than the second data in the database record that the second data belongs to (par.0110, wherein the log includes both old value (second data) as well as the new value (first data)).

Claim 12. The combination of Gupta and Kuszmaul teaches the method according to claim 1. The combination of Gupta and Kuszmaul does not explicitly teach: further comprising sending the second log to an external system.  
On the other hand, Sreenivasa teaches: sending the second log to an external system 
 (par.0043, log shipper may send one or more log files to the log processing server 105).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log shipping of Sreenivasa to the transaction logging method of Gupta to produce an expected result of sending the second log to an external system. The modification would be obvious because one of ordinary skill in the art would be motivated to perform user data analysis.

Claim 16 amount A system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations for processing a data modification request for a database, wherein the operations according to claim 3.   This claim is rejected for substantially the same rationale as presented above for claim 3 and based on the references’ disclosure of the necessary supporting hardware and software (Gupta, par.0138). 


Claim(s) 4-6, 9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0279929 A1) published on Sep. 18, 2014, in view of Kuszmaul et al. (US 2008/0307181 A1) published on Dec. 11, 2008), further in view of Tahara et al. (US 2010/0274758 A1) published on Oct. 28, 2010.

Claim 4. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Gupta further teaches: wherein when the database is a primary database, the method further comprises: synchronizing the first log to a secondary database of the database before returning the modification result that corresponds to the data modification request, so that the secondary database synchronizes the modification based on the first log (par.0057, each ULR (redo log) maybe persisted to one or more synchronous segments in the distributed store).
Gupta does not explicitly teach: primary database and synchronizing modification based on the first log.
On the other hand, Tahara teaches: primary database and synchronizing modification based on the first log (par.003, first computer as active system (primary) and a second computer as standby system. Par.0120 the first computer sends update log 70A to the second computer and applying the update log 70A to the DB data 60B of the second computer).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log synchronization of Tahara to the transaction logging method of Gupta to produce an expected result of synchronizing log from primary to secondary database. The modification would be obvious because one of ordinary skill in the art would be motivated to perform data synchronizing for the purpose of failover.

Claim 5. The combination of Gupta, Kuszmaul and Tahara teaches the method according to claim 4. Tahara further teaches: wherein after synchronizing the first log to the secondary database of the database, the method further comprises: synchronizing, by the secondary database, the modification and generating the second log based on the first log (par. 0015, the second computer updates data stored in the second memory based on the after-update log 71A sent from the first computer and generates a before-update log including data before update based on the after-update log sent from the first computer).

Claim 6. The combination of Gupta, Kuszmaul and Tahara teaches the method according to claim 5. Tahara further teaches:  further comprising: performing, by the secondary database, persistence processing on the first log obtained through synchronization or the second log generated based on the first log (par.par.0087-0088, the first computer sends to the second computer the after-update log records 713A and 714A, the second computer store the received records as the records 713B and 714B of the after-update log 71B. see also par.0121 and 0127).

Claim 9. The combination of Gupta and Kuszmaul teaches the method according to claim 8. The combination does not explicitly teach: wherein the first log and the second log are separately stored in different nonvolatile storage devices by using the persistence processing.  
On the other hand, Tahara teaches: wherein the first log and the second log are separately stored in different nonvolatile storage devices by using the persistence processing (par.0047, the first computer main memory 5A stores an update log 70A. par.0053, the second computer main memory 5B stores an update log 70B. par.0057, the log 70B includes the before update log 72B).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the logs of Tahara to the transaction logging method of Gupta to produce an expected result of storing the first and second log in two storage devices. The modification would be obvious because one of ordinary skill in the art would be motivated to store a log near its corresponding device for faster access.

Claims 17-19 amount A system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations for processing a data modification request for a database, wherein the operations according to claims 4-5 and 10 respectively. These claims are rejected for substantially the same rationale as presented above for claims 4-5 and 10, and based on the references’ disclosure of the necessary supporting hardware and software (Gupta, par.0138). 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0279929 A1) published on Sep. 18, 2014, in view of Kuszmaul et al. (US 2008/0307181 A1) published on Dec. 11, 2008), further in view of Chinn et al. (US 2015/0350323 A1) published on Dec. 3, 2015.


Claim 11. The combination of Gupta and Kuszmaul teaches the method according to claim 1. The combination does not explicitly teach: wherein the data modification request comprises a request for reducing a total volume of data in the database based on one or more policies.  
On the other hand, Chinn teaches: wherein the data modification request comprises a request for reducing a total volume of data in the database based on one or more policies (par. 0026 and 0040, wherein a request is sent to a client delete data to free up storage space based on client’s storage policy).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the storage policy of Chinn to the transaction logging method of Gupta to produce an expected result of a request for reducing a total volume of data in the database based on one or more policies. The modification would be obvious because one of ordinary skill in the art would be motivated to free up space to store new data.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0279929 A1) published on Sep. 18, 2014, in view of Kuszmaul et al. (US 2008/0307181 A1) published on Dec. 11, 2008), Further in view of Minh et al. (US 2014/0279917 A1) published on Sep. 18, 2014.

Claim 13. The combination of Gupta and Kuszmaul teaches the method according to claim 1. Gupta further teaches: persistence processing on the first log and returning the modification result are performed by a main thread or process performing persistence processing on the first log and performing persistence processing on the second log (par.0057, persisting the ULR/ redo log (first log). par.0073, returning a write acknowledgement to the client from which the write request was received. Par.0078, the log generation and write acknowledgement is done by client-side driver 640).  
The combination of Gupta and Kuszmaul does not explicitly teach: and persistence processing on the second log is performed by another thread or process.
On the other hand, Minh teaches: persistence processing on the second log is performed by another thread or process (par.0035 and 0037, wherein a second process stores a second portion of log data in log file 114).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the second process of Minh to the transaction logging method of Gupta to produce an expected result of a request for reducing persistence processing on the second log is performed by another thread or process. The modification would be obvious because one of ordinary skill in the art would be motivated to perform concurrent processing and saving time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0116278 [0120] storing database changes in redo log that specifies the before/after values.
US 2016/0350253 all paragraphs. Generating database change log. Storing the log, and sharing the log with other nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/            Examiner, Art Unit 2156                                                                                                                                                                                            

/TAMARA T KYLE/            Supervisory Patent Examiner, Art Unit 2156